640 S.E.2d 289 (2007)
WATKINS
v.
RUTLAND et al.
No. S06A1753.
Supreme Court of Georgia.
January 22, 2007.
*290 J. Wayne Crowley, Bush, Crowley, Leverett & Leggett, LLP, Macon, for Appellant.
H. David Moore, Lisa R. Coody, Moore Law Firm, LLC, Robins, Howard Jerome Strickland, Jr., Jones, Cork & Miller, LLP, Macon, for Appellee.
MELTON, Justice.
This case involves a dispute concerning title to land located primarily in a lot described as lot 143 in the 26th land district of Wilkinson County, Georgia. Although James Watkins' chain of title describes his land as lying in land lot 197 of the 26th land district, Watkins filed a Petition to Quiet Title contending that his chain of title was meant to convey disputed land in and around lot 143, not land located in lot 197. Warren Rutland, the purported owner of the disputed land, opposed the petition. The parties stipulated that a special master would receive evidence by deposition, legal briefs, documents, and the testimony of one witness for each party to resolve the dispute. Following a hearing at which Watkins testified, the special master concluded that Watkins had no right, title, or interest in the disputed land. The Superior Court of Bibb County adopted the special master's report in reaching the same conclusion as the special master. Watkins appeals from this order.
Watkins contends that the findings of the special master and the trial court are contrary to the law and the evidence. "However, since no transcript was made of the proceeding before the special master in which the facts of the case were established, the special master's findings on which the trial court's judgment was based cannot be reviewed." (Citation omitted) Johnson v. Red Hill Associates, Inc., 278 Ga. 334(2), 602 S.E.2d 572 (2004). Indeed, Watkins himself testified at the hearing before the special master, and the special master specifically considered this testimony in reaching his conclusions. Without a transcript of the testimony that the special master considered below, the trial court's judgment cannot be reviewed.
Judgment affirmed.
All the Justices concur.